F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            MAR 14 2001
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    GERRY BLAINE ULLRICH,

                Petitioner-Appellant,

    v.                                                    No. 00-6263
                                                    (D.C. No. CIV-98-751-T)
    TWYLA SNIDER,                                         (W.D. Okla.)

                Respondent-Appellee.


                             ORDER AND JUDGMENT            *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Petitioner Gerry B. Ullrich appeals the decision of the district court denying

his petition for habeas corpus filed pursuant to 28 U.S.C. § 2254. Because we



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
cannot conclude that “reasonable jurists would find the district court’s assessment

of the constitutional claims [here] debatable or wrong,”        Slack v. McDaniel , 529

U.S. 473, 484 (2000), or that the district court erred in its procedural ruling,    id. ,

we deny petitioner’s application for a certificate of appealability and dismiss this

appeal.

       Petitioner pleaded guilty in 1997 to three counts of rape in the second

degree, one count of rape in the second degree by instrumentation, two counts of

indecent or lewd acts with a child under sixteen, and three counts of forcible oral

sodomy. He was sentenced to thirty-four years’ imprisonment. Petitioner did not

appeal or move to withdraw his guilty pleas. The district court for Oklahoma

County denied petitioner’s application for post-conviction relief, a determination

later affirmed by the Oklahoma Court of Criminal Appeals.

       In his federal habeas petition, Mr. Ullrich urges four claims in support of

his petition for relief. He alleges that (1) he was denied the right to counsel to

file a motion to withdraw his guilty pleas; (2) he was denied his constitutional

right against compulsory self-incrimination; (3) he received ineffective assistance

of counsel; and (4) the state court denied him due process by dismissing his

application for post-conviction relief. The case was referred to a magistrate judge

who determined that the second issue (self-incrimination) was procedurally barred




                                              -2-
and that petitioner had not shown cause and prejudice or a fundamental

miscarriage of justice sufficient to overcome such a bar.

       The magistrate judge recommended that petitioner’s claim regarding denial

of the right to counsel to file a motion to withdraw his guilty pleas be denied on

the merits. He further concluded that petitioner’s ineffective assistance claim

failed to meet the test of   Strickland v. Washington , 466 U.S. 668 (1984), and that

the claim regarding the state post-conviction proceedings did not present a

constitutional basis for habeas relief. After de novo review, the district court

adopted the recommendation of the magistrate judge and denied the petition. The

district court then denied petitioner’s application for a certificate of appealability

(COA) and his motion to proceed on appeal without prepayment of costs or fees.

Petitioner renews both requests in this court.

       The statute governing the issuance of a COA “establishes procedural rules

and requires a threshold inquiry into whether the circuit court may entertain an

appeal.” Slack , 529 U.S. at 482. No COA will be forthcoming unless “‘the

applicant has made a substantial showing of the denial of a constitutional right.’”

Id. at 481 (quoting 28 U.S.C. § 2253(c)(2)). Because the district court rejected

three of petitioner’s claims on the merits, petitioner must now “demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”      Id. at 484. With regard to the self-incrimination


                                            -3-
issue, which the district court found to be procedurally barred, petitioner must

show “that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Id.

      We have reviewed the record in this case and the issues brought before us

and conclude that petitioner has failed to make the required showings for a COA.

We therefore grant petitioner’s motion to proceed on appeal without prepayment

of costs and fees and deny his application for COA. This appeal is DISMISSED.


                                                      Entered for the Court



                                                      Mary Beck Briscoe
                                                      Circuit Judge




                                          -4-